Judgment, Supreme Court, New York County (Allen Alpert, J.), rendered March 21, 1996, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 8 to 16 years, unanimously affirmed.
The observing officer’s testimony concerning defendant’s actions immediately preceding the charged sale did not constitute evidence of uncharged crimes. Even assuming the testimony suggested the existence of contemporaneous uncharged sales, such evidence would have been admissible on the charge of possession with intent to sell, as well as the sale charge (People v Pressley, 216 AD2d 202, lv denied 86 NY2d 800).
*234The court’s Sandoval ruling was a proper exercise of discretion.
Concur — Nardelli, J. P., Wallach, Williams and Mazzarelli, JJ.